UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q S Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, £ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 1-7615 KIRBY CORPORATION (Exact name of registrant as specified in its charter) Nevada 74-1884980 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 55 Waugh Drive, Suite 1000, Houston, TX 77007 (Address of principal executive offices) (Zip Code) (713) 435-1000 (Registrant’s telephone number, including area code) No Change (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesSNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer SAccelerated filer £Non-accelerated filer £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£NoS The number of shares outstanding of the registrant’s Common Stock, $.10 par value per share, on May 1, 2008 was 53,935,000. 1 Part IFinancial Information Item 1.Financial Statements KIRBY CORPORATION AND CONSOLIDATED SUBSIDIARIES CONDENSED BALANCE SHEETS (Unaudited) ASSETS March 31, December 31, 2008 2007 ($ in thousands) Current assets: Cash and cash equivalents $ 3,689 $ 5,117 Accounts receivable: Trade – less allowance for doubtful accounts 186,338 175,876 Other 7,036 7,713 Inventory – finished goods 49,475 53,377 Prepaid expenses and other current assets 21,840 18,731 Deferred income taxes 6,566 6,529 Total current assets 274,944 267,343 Property and equipment 1,538,449 1,489,930 Less accumulated depreciation 603,338 583,832 935,111 906,098 Goodwill – net 229,292 229,292 Other assets 26,854 27,742 $ 1,466,201 $ 1,430,475 See accompanying notes to condensed financial statements. 2 KIRBY CORPORATION AND CONSOLIDATED SUBSIDIARIES CONDENSED BALANCE SHEETS (Unaudited) LIABILITIES AND STOCKHOLDERS’ EQUITY March 31, December 31, 2008 2007 ($ in thousands) Current liabilities: Current portion of long-term debt $ 1,409 $ 1,368 Income taxes payable 20,862 9,182 Accounts payable 100,457 100,908 Accrued liabilities 65,494 73,191 Deferred revenues 7,744 6,771 Total current liabilities 195,966 191,420 Long-term debt – less current portion 281,821 296,015 Deferred income taxes 132,867 130,899 Minority interests 2,859 2,977 Other long-term liabilities 45,253 39,334 462,800 469,225 Contingencies and commitments — — Stockholders’ equity: Preferred stock, $1.00 par value per share.Authorized 20,000,000 shares — — Common stock, $.10 par value per share.Authorized 120,000,000 shares, issued 57,337,000 shares 5,734 5,734 Additional paid-in capital 215,263 211,983 Accumulated other comprehensive income - net (26,161 ) (22,522 ) Retained earnings 684,339 647,692 879,175 842,887 Less cost of 3,613,000 shares in treasury (3,806,000 at December 31, 2007) 71,740 73,057 807,435 769,830 $ 1,466,201 $ 1,430,475 See accompanying notes to condensed financial statements. 3 KIRBY CORPORATION AND CONSOLIDATED SUBSIDIARIES CONDENSED STATEMENTS OF EARNINGS (Unaudited) Three months ended March 31, 2008 2007 ($ in thousands, except per share amounts) Revenues: Marine transportation $ 261,228 $ 209,065 Diesel engine services 69,342 65,146 330,570 274,211 Costs and expenses: Costs of sales and operating expenses 208,346 175,599 Selling, general and administrative 32,872 30,506 Taxes, other than on income 3,533 3,134 Depreciation and amortization 22,327 19,587 Loss on disposition of assets 58 499 267,136 229,325 Operating income 63,434 44,886 Other expense (257 ) (150 ) Interest expense (3,782 ) (5,154 ) Earnings before taxes on income 59,395 39,582 Provision for taxes on income (22,748 ) (15,160 ) Net earnings $ 36,647 $ 24,422 Net earnings per share of common stock: Basic $ .69 $ .46 Diluted $ .68 $ .46 See accompanying notes to condensed financial statements. 4 KIRBY CORPORATION AND CONSOLIDATED SUBSIDIARIES CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Three months ended March 31, 2008 2007 ($ in thousands) Cash flows from operating activities: Net earnings $ 36,647 $ 24,422 Adjustments to reconcile net earnings to net cash provided by operations: Depreciation and amortization 22,327 19,587 Provision for deferred income taxes 5,762 1,041 Amortization of unearned compensation 2,158 1,320 Other 188 643 Increase (decrease) in cash flows resulting from changes in operating assets and liabilities, net (5,773 ) 127 Net cash provided by operating activities 61,309 47,140 Cash flows from investing activities: Capital expenditures (48,753 ) (53,649 ) Acquisitions of business and marine equipment, net of cash acquired (1,800 ) (47,317 ) Proceeds from disposition of assets 42 527 Other — (45 ) Net cash used in investing activities (50,511 ) (100,484 ) Cash flows from financing activities: Borrowings (payment) on bank credit facilities, net (14,150 ) 49,200 Borrowings (payments) on long-term debt, net (26 ) 978 Proceeds from exercise of stock options 2,145 1,662 Purchase of treasury stock (3,175 ) — Excess tax benefit from equity compensation plans 3,260 1,911 Other (280 ) (291 ) Net cash provided by (used in) financing activities (12,226 ) 53,460 Increase (decrease) in cash and cash equivalents (1,428 ) 116 Cash and cash equivalents, beginning of year 5,117 2,653 Cash and cash equivalents, end of period $ 3,689 $ 2,769 Supplemental disclosures of cash flow information: Cash paid during the period: Interest $ 3,933 $ 5,003 Income taxes $ 2,046 $ 137 Noncash investing activity: Accrued payable for working capital adjustment related to acquisition $ — $ 264 Cash assumed in acquisition $ — $ 10 See accompanying notes to condensed financial statements. 5 KIRBY CORPORATION AND CONSOLIDATED SUBSIDIARIES NOTES TO CONDENSED FINANCIAL STATEMENTS (Unaudited) In the opinion of management, the accompanying unaudited condensed financial statements of Kirby Corporation and consolidated subsidiaries (the “Company”) contain all adjustments (consisting of only normal recurring accruals) necessary to present fairly the financial position as of March 31, 2008 and December 31, 2007, and the results of operations for the three months ended March 31, 2008 and (1) BASIS FOR PREPARATION OF THE CONDENSED FINANCIAL STATEMENTS The condensed financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Although the Company believes that the disclosures are adequate to make the information presented not misleading, certain information and footnote disclosures, including significant accounting policies normally included in annual financial statements, have been condensed or omitted pursuant to such rules and regulations. It is suggested that these condensed financial statements be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended December 31, 2007. (2) ACCOUNTING ADOPTIONS In September 2006, the Financial Accounting Standards Board (“FASB”)issued FASB No.157, “Fair Value Measurements” (“SFASNo.157”).SFASNo.157 provides guidance for using fair value to measure assets and liabilities by defining fair value, establishing a framework for measuring fair value and expanding disclosures about fair value measurements.SFASNo.157 applies under other accounting pronouncements that require or permit fair value measurements but does not require any new fair value measurements.In February 2008, the FASB issued a FASB Staff Position (“FSP”) on SFAS No.157 that delays the effective date of SFAS No.157 by one year for nonfinancial assets and nonfinancial liabilities, except for items that are recognized or disclosed at fair value in the financial statements on a recurring basis (at least annually).The Company adopted SFAS No. 157 effective January 1, 2008, with the exceptions allowed under the FSP described above, with no effect on the Company’s financial position or results of operations.The Company is currently evaluating the impact of the adoption of SFAS No. 157 related to the nonfinancial assets and nonfinancial liabilities exceptions allowed under the FSP described above on its consolidated financial statements, which the Company is required to adopt beginning in the first quarter of 2009. In February 2007, the FASB issued FASB No.159, “The Fair Value Option of
